Citation Nr: 1048119	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for residuals of a left 
palm laceration.

4.  Entitlement to service connection for residuals of a head 
injury, to include a neck disability.  

5.  Entitlement to service connection for headaches, claimed also 
as sinus problems, to include as due to asbestos exposure, and/or 
due to a head injury.

6.  Entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefit sought on appeal.  
Jurisdiction of the Veteran's claims file was subsequently 
transferred to the San Diego, California RO.  

In August 2010, the Veteran appeared and testified at a Travel 
Board hearing at the San Diego RO.  The transcript is of record.  

The issues of entitlement to service connection for head injury 
residuals, headaches, and a right thumb disability are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In August 2010, prior to the promulgation of a decision on 
appeal, the Board received the Veteran's withdrawal of the 
appeals of service connection for a right ankle disability, 
bilateral hearing loss, and laceration of the left palm.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for a right ankle disability by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for bilateral hearing loss by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for laceration of the left palm 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  The 
Veteran has withdrawn the appeal on his service connection claims 
for a right ankle disability, bilateral hearing loss, and 
laceration of the left palm and, hence, there remains no 
allegation of error of fact or law of these claims for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals of entitlement to service connection for 
chronic ear infections and chronic sinus infections with nasal 
congestion, and they are dismissed.



ORDER

The appeal of entitlement to service connection for a right ankle 
disability is dismissed.

The appeal of entitlement to service connection for bilateral 
hearing loss is dismissed.

The appeal of entitlement to service connection for laceration of 
the left palm is dismissed.  


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary.  The Veteran essentially contends that he has 
residuals of a head injury, claimed as a neck problem and 
headaches, and a right thumb disability that had their onset in 
service.  The Veteran alternatively contends that his headaches 
are due to exposure to asbestos and/or caused by sinus problems.  

In regards to the Veteran's head injury, service treatment 
records (STRs) reflect treatment, including hospitalization, 
following injury to the Veteran's head during a football game in 
October 1992.  Treatment records show that the Veteran lost 
consciousness for 1 to 2 minutes and was confused afterwards.  
STRs confirmed the Veteran's testimony that someone's knee hit 
him in the head.  

The Veteran was treated for neck pain in December 1990-prior to 
the football injury.  A December 1990 x-ray showed a marked 
reversal of the normal cervical curvature, with a mild anterior 
wedging of the body of C6, and the Veteran was diagnosed as 
having moderate rotoscoliosis.  He was treated again in March 
1993 for a stiff neck with pain radiating into the back of his 
skull.  In January 1992, the Veteran was treated for headaches, 
and sinus pain.  

Additionally, in a July 1990 record, the Veteran indicated that 
he participated in removal of asbestos insulation and had been in 
the vicinity of visible dust without wearing a respirator.  The 
June 1995 separation physical examination noted the Veteran's 
history of a head injury, but without residuals.  It was, 
however, devoid of a notation of a right thumb disability or 
headaches.  

Following service in an April 1996 reserve treatment record, the 
Veteran was noted to have a sore neck, and was assessed as having 
a muscle strain.  Later in September 2003, he experienced a motor 
vehicle accident.  

In a letter dated in October 2007 from a neurologist, he 
indicated that the Veteran's chronic headaches were as likely as 
not caused by or a result of his October 1992 head injury.  In 
reaching this opinion, the examiner merely noted that it was 
plausible that his current headache condition was caused by his 
1992 head injury.  The examiner did not indicate that he reviewed 
any of the Veteran's STRs in reaching his opinion, and past CT 
and MRI scans were negative.  

During the Veteran's August 2010 hearing, he testified to the 
nature of his head injury, and his neck problems and headaches as 
having their onset during service.  He also reported that he has 
had neck problems and headaches since discharge from service.  He 
further testified to having hurt his finger when his ship was 
docked in the Chesapeake Bay in 1989.  He testified that his hand 
was smashed while moving crates of 16-inch shells.  He said he 
sought treatment for it in service, and iced it. The Veteran 
stated that since service, he has experienced tingling, 
deformity, limitation of motion, and pain in his right thumb.  

Upon review of the evidence of record, the Board finds that a 
remand is necessary for further evidentiary development-
including a VA examination.  The Veteran was treated in service 
for a head injury, headaches, and neck complaints.  Further, the 
Board finds that the Veteran's testimony is credible as to the 
onset of his headaches, neck pain, and right thumb disability, 
but he has not, however been afforded a VA examination in 
connection with these claims.  He is additionally competent to 
report that he has experienced headaches, neck problems, and 
right thumb problems from the time of discharge from service to 
the present.  The Board finds that the October 2007 statement 
from a neurologist linking the Veteran's headaches to his head 
injury in service, helpful, but there is no indication that the 
opinion given was based upon the review of the Veteran's medical 
records or information other than the Veteran's own reports.  As 
such, the Veteran's claim should be remanded for a VA examination 
to determine whether the Veteran has any current disabilities 
associated with his head injury in service, and whether he has a 
current right thumb disability attributable to his injury to the 
right hand in 1989. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records 
associated with the Veteran's claimed 
residuals of his head injury and the injury 
to his right thumb.

2.  Schedule the Veteran for VA examination 
regarding the claimed residuals of a head 
injury, headaches, neck problems, and right 
thumb problems.  The examiner is asked to 
provide the appropriate diagnoses related to 
the Veteran's symptoms-including a list of 
any residuals associated with his documented 
in-service head injury.  The examiner is then 
asked to determine the nature and etiology of 
any residuals of his in-service head injury, 
and right thumb injury.  The examiner should 
then render an opinion as to whether any 
current head injury residuals, headaches, 
neck problems, and right thumb problems were 
caused or worsened by the Veteran's service.  
The examiner is asked for purposes of this 
opinion to assume the Veteran's right thumb 
injury occurred in the manner as specified in 
his August 2010 hearing.  The Veteran's 
claims folder should be made available to the 
examiner for review.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


